                             Case 1:19-cr-00496-CM Document 107 Filed 11/13/20 Page 1 of 1

      >~,,,· ·_·,.::.                                                U.S. Department of Justice
-'   ...               .',

     "'                  "
     •• \ ,.•:•r••"'I'/~ ~'
                                                                     United States Attorney
                                                                     Southern District of New York
                                                                     The Silvio J. Mollo Building
                                                                     One Saint Andrew's Pla=a
                                                                     New Yo rk, New York 10007
                                                                                                         rvlEMO ENDORStL
                                                                     November 13 , 2020
BYECF
Honorable Colleen McMahon
Chief, United States District Judge
Southern District of New York
500 Pearl Street - Room 2550
New York, New York 10007

             Re:               United States v. Charles Kenyatta, 19 Cr. 496 (CM)

Dear Chief Judge:

        The parties respectfully write regarding the final proposed order of restitution for entry in
the above-captioned case. During the sentencing hearing in this case on September 15, 2020, the
Court ordered the parties to advise the Court by on or about November 13, 2020, regarding whether
the parties have come to an agreement on the proposed restitution amount. While the parties have
agreed in principle to an amount of restitution, the defense is in the process of obtaining the
defendant's signature . Accordingly, the parties respectfully request fourteen days from the date
of this letter to submit a proposed final order of restitution for the Court' s consideration or to
update the Court with respect to an y change in circumstances.


                                                                     Respectfully submitted,

                                                                     AUDREY STRAUSS
                                                                     Acting United States Attorney for
                                                                     the Southern District of New York

                                                                 By:~ ~
                                                                    Aline R. Flodr
                                                                    Maurene Corney
                                                                    Timothy Capozzi
                                                                    Assistant United States Attorneys
                                                                    (212) 637-1110/2324/2404

 cc: Ezra Spilke, Esq. (via Email)


                                                                                                      USDC SDNY
                                                                                                      DOCUMENT
                                                                                                      1:LECTRO'.\lCALLY FILED
                                                                                                    , DC>C #:          t    I

                                                                                                    i In \TE FI lj~~ __   L')_t 3{- ,
